Title: From John Adams to United States Senate, 4 January 1800
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States. January 4th. 1800.

I nominate Randolph McGillis, of Georgia to be Collector of the District and Inspector of the port of St. Mary’s in that State, in the place of William Moubray resigned.
Matthew Ernest of Detroit to be Collector of the District and Inspector of the Revenue for the port of Detroit.
John F Carmichael, to be Collector of the District of Missisipi & inspector of the Revenue for the port at Loftus’s Heights in that District.
John Adams